Silverman, J. (dissenting).
I agree with Justice Alexander’s dissent. I note that in addition to the items referred to in Justice Alexander’s memorandum, plaintiffs requested: “6. Any and all other documents among any of the defendants and/or other persons, which evidence, refer or relate to the contracts, agreements, notices, claims and/or transactions set forth in the answer and complaint. 7. All financial records and documents which evidence, refer or relative to the agreements alleged in the answer and complaint including all payments received by defendants relative to any services performed with regard to the allegations set forth in the complaint.” And the court directed such production. Thus the order appealed from does not require the production of “specifically designated documents” (CPLR 3120, subd [a], par 1, cl [i]), but rather, as Special Term characterized it, “all documents and correspondence relating to the subject suit.” The infirmity is not merely one of form in the use *604of a particular word like “all” or “any and all”; it is an infirmity of substance as a complete violation of the statutory restriction.